Citation Nr: 0414975	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  97-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 
noncompensable, zero percent disabling

2.  Entitlement to service connection for a psychiatric 
nervous condition secondary to service connected tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to service connection for a 
psychiatric nervous condition secondary to service connected 
tinnitus is addressed in the REMAND portion of the decision, 
below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has Level I hearing loss in the right ear.

3.  The veteran has Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of June 1996, March 1998 and November 2001 RO 
rating decisions, an April 1997 statement of the case and 
March 1998, April 2002 and September 2003 supplemental 
statements of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  Additionally, in March 2001 and March 2003, the RO 
sent the veteran letters, explaining the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the April 1997 statement of the case and the 
April 2002 and September 2003 supplemental statements of the 
case include the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical and dental records, personnel 
records, as well as VA treatment and private treatment 
records and scheduled several examinations.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Factual Background

The veteran submitted his claim for an increased rating for 
his hearing loss disability in September 1995.  

On the authorized audiological evaluation in April 2001, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
20
50
55
LEFT
----
15
20
60
65

Average puretone thresholds were 35 in the right ear and 40 
in the left ear. Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average 
puretone threshold and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).

In this case, applying the results from the April 2001 VA 
audiological examination to Table VI yields a Roman numeral 
value of I for the right ear and a Roman numeral value of I 
for the left ear.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss is evaluated as 
zero percent disabling, noncompensable.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable initial disability rating for 
bilateral hearing loss.  38 C.F.R. § 4.3.

Additionally, the Board notes that the veteran is not 
entitled to an extra-schedular rating under the provisions of 
38 C.F.R. § 4.86.  The Board finds neither 38 C.F.R. 
§ 4.86(a) nor 38 C.F.R. § 4.86(b) apply to the present claim.  
Under 38 C.F.R. § 4.86(a) the Board must determine the Roman 
numerical designation for hearing impairment under both Table 
VI and Table VIa and choose whichever results in the higher 
numerical value.  This is not applicable because the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not 55 decibels or more for 
either ear.  The veteran is only at 55 decibels in one 
instance in the right ear at 4000 Hertz and only above 55 
decibels in the left ear at 3000 Hertz and 4000 Hertz.  
Finally, 38 C.F.R. § 4.86(b) does not apply because the 
veteran's puretone threshold is not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz. The 
puretone threshold in the veteran's right ear was 15 decibels 
at 1000 Hertz but 20 decibels at 2000 Hertz.  The puretone 
threshold in the veteran's left ear was 15 decibels at 1000 
Hertz but 20 decibels at 2000 Hertz.  Accordingly, the Board 
finds that 38 C.F.R. § 4.86 does not apply in this instance. 


ORDER

An increased disability rating for bilateral hearing loss, 
currently evaluated as noncompensable, zero percent 
disabling, is denied.


REMAND

The veteran is seeking service connection for a psychiatric 
nervous condition secondary to service connected tinnitus.

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
April 2001 examiner asserts, "it is my opinion that this 
mental disorder is not likely due to his tinnitus.  The 
reason being that he says this occurs when he loses or 
misplaces something, which has no relationship to the ringing 
in his ears."  The Board finds that the examiner's 
assessment is unclear as to whether he has a psychiatric 
disorder and, if so, the etiology thereof.  In addition, it 
is not clear whether the examiner reviewed the veteran's 
claims folder prior to the examination.  In light of the 
foregoing, the Board finds that a remand is necessary in 
order to schedule the veteran for a new VA medical 
examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, as well 
as in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A , and any other 
applicable legal precedent.

2.  The RO should schedule the veteran 
for an psychiatric examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  Thereafter, the examiner 
should express an opinion as to whether 
the veteran's current nervous condition 
is part and parcel or secondary to his 
service-connected tinnitus.  The examiner 
should set forth the basis for his 
conclusion.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



